           Case 1:19-cr-00166-VEC Document 264 Filed 02/09/21 Page 1 of 2
                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
                                                                      DOC #:
UNITED STATES DISTRICT COURT
                                                                      DATE FILED: 2/9/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              :
                 -against-                                    :
                                                              : 19-cr-166 (VEC)
                                                              :
 TYLER PATTERSON,                                             :     ORDER
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on January 29, 2021, the Court granted Defendant’s request for a one-week

extension to file any pretrial motions (Dkt. 255);

       WHEREAS on February 5, 2021, Defendant filed a motion to suppress (Dkt. 258);

       WHEREAS on February 6, 2021, Defendant filed a letter motion seeking permission to

file a corrected memorandum of law in support of his motion to suppress (Dkt. 261); and

       WHEREAS on February 8, 2021, Defendant filed a letter motion seeking permission to

file under seal certain exhibits appended to defense counsel’s declaration in support of the

motion to suppress (Dkt. 263);

       IT IS HEREBY ORDERED that Defendant’s request to file a corrected memorandum of

law is GRANTED. The Court will accept Defendant’s updated memorandum of law at Dkt. 262

as the operative memorandum.

       IT IS FURTHER ORDERED that, in accordance with this Court’s Individual Practices,

Defendant must email to Chambers a copy of the documents that Defendant seeks to file under

seal not later than February 11, 2021. Defendant must also clarify why he seeks to file each

document under seal in its entirety rather than redacting the sensitive information.
        Case 1:19-cr-00166-VEC Document 264 Filed 02/09/21 Page 2 of 2




       IT IS FURTHER ORDERED that the Government must respond to Defendant’s motion

to suppress not later than March 5, 2021. Defendant may reply in further support of his motion

not later than March 19, 2021.

       The Clerk of Court is respectfully requested to terminate the open motion at Dkt. 261.



SO ORDERED.

Dated: February 9, 2021
      New York, NY
                                                           ___________________________
                                                            _____________________ _________
                                                                                     _
                                                                VALERIE CAPRONI
                                                                           CAPRON ON
                                                                                  O  NI
                                                             United States District Judge




                                             2 of 2
